Order filed December 28, 2018




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00792-CV
                                    ____________

   ABANTE & JOPIO LLC AND 5110 WASHINGTON LLC, Appellants

                                        V.

                       UR PROPERTIES I, L.P., Appellee


                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                       Trial Court Cause No. 1104927

                                    ORDER

      Appellant’s brief was due December 13, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 7, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM